Citation Nr: 0620504	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of squamous 
cell carcinoma of the left upper lobe with left 
pneumonectomy, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for increased rating for residuals of 
squamous cell carcinoma of the left upper lobe with left 
pneumonectomy, currently rated as 60 percent disabling.  


FINDING OF FACT

In a March 2006 communication, the veteran withdrew his 
appeal concerning the issue of entitlement to an increased 
rating for residuals of squamous cell carcinoma of the left 
upper lobe with left pneumonectomy, currently rated as 60 
percent disabling.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2005).

In January 2005, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to an increased 
initial rating for residuals of squamous cell carcinoma of 
the left upper lobe with left pneumonectomy, currently rated 
as 60 percent disabling, as identified in the January 2005 
statement of the case.  

In a March 2006 written communication, the veteran stated, 
"Please drop my claim as soon as possible.  The fighting in 
Iraq and Afghanistan is causing more need to assist our young 
men and women fighting for our country."

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an increased initial rating for residuals of 
squamous cell carcinoma, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
this issue.  The Board therefore has no jurisdiction to 
review the issue.

Accordingly, this issue is dismissed.


ORDER

The appeal concerning entitlement to an increased rating for 
residuals of squamous cell carcinoma of the left upper lobe 
with left pneumonectomy is dismissed.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


